Citation Nr: 1034369	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-16 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to separate disability ratings in excess of 40 
percent for the service-connected gastrointestinal disabilities, 
to include irritable bowel syndrome, hemorrhoids, peptic acid 
disease, gastritis, hiatal hernia, and dysphasia.  

2.  Entitlement to an effective date earlier than August 23, 2002 
for the grant of service connection for the gastrointestinal 
disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1977 to February 
1982.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, February 2005, and 
September 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board has remanded this matter many times and finds that the 
following procedural background is helpful in evaluating the 
issues on appeal.  The RO initially denied the Veteran's service 
connection claim for gastroenteritis in March 1983.  The Veteran 
did not file a notice of disagreement (NOD) and the decision 
became final.  In October 1984, the Veteran requested reopening 
his claim of service connection for gastroenteritis.  In February 
1990, the Veteran requested reopening his claim of service 
connection for a stomach disability.  And, in December 1991, the 
Veteran submitted a claim of service connection for an umbilical 
hernia and requested reopening his claim of service connection 
for a stomach disability.  In a March 1992 rating decision, the 
RO denied service connection for post-operative residuals of an 
umbilical hernia.  In an April 1992 letter, the RO notified the 
Veteran of its decision denying service connection for an 
umbilical hernia, and noted that service connection was not 
warranted for a stomach disability.  The Veteran filed a NOD but 
failed to file a substantive appeal.  The March 1992 rating 
decision, thus, became final.  

Thereafter, the Veteran filed a petition to reopen his service 
connection claim for gastroenteritis in August 23, 2002.  In 
February 2004, the RO granted service connection for peptic acid 
disease and gastritis, effective August 23, 2002.  The Veteran 
filed a NOD alleging that the effective date should be the date 
he filed his initial service connection claim in 1983.  The 
Veteran then raised a service connection claim for irritable 
bowel syndrome, which was denied in a September 2005 rating 
decision, and for which he appealed.  

In a May 2007 decision, the Board denied an effective date 
earlier than August 23, 2002, for the award of service connection 
for peptic acid disease and gastritis; granted service connected 
for dysphasia and a hiatal hernia; and determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for a back disability and 
residuals of an umbilical hernia.  The Board remanded the 
following issues on appeal for further evidentiary development 
and due process considerations:  entitlement to service 
connection for a psychiatric disability, hemorrhoids, and 
irritable bowel syndrome, and entitlement to a total rating based 
on individual employability.  

While the matter was in remand status, in a July 2007 rating 
decision, the RO effectuated the Board's award of service 
connection for dysphasia and a hiatal hernia, evaluated these 
disorders with the already service-connected peptic acid disease 
and gastritis, and continued the previously-assigned combined 40 
percent rating.  In August 2007, the Veteran submitted a NOD 
asserting that a higher rating was warranted.  Thereafter, in May 
2008, the RO granted service connection for irritable bowel 
syndrome and hemorrhoids, evaluated these newly service-connected 
disabilities with the already service-connected gastrointestinal 
disorders, and continued the previously assigned combined 40 
percent rating.  

In November 2008, the Board remanded this matter pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  Following this 
remand, the RO issued a July 2009 statement of the case (SOC) 
finding that the Veteran was not entitled to a higher evaluation 
for his gastrointestinal disabilities under any diagnostic code.  
The RO also found that the Veteran was not entitled to an 
effective date earlier than August 23, 2002.  The Board finds 
that the RO essentially adjudicated the Veteran's contentions 
that he is entitled to separate disability ratings in excess of 
40 percent for his various gastrointestinal disabilities.  As 
such, the Board finds that the RO has substantially complied with 
the Board's directives found in the November 2008 remand. Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  As noted above, 
the Veteran appealed the denial of his TDIU claim which was 
thereafter granted in the July 2010 rating decision.  The Board 
finds that the grant of the TDIU claim constitutes a full award 
of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed. Cir. 1997).  The RO has not filed a NOD to this 
evaluation or the effective date assigned.  As such, the Board 
will not address this issue.  

  
FINDINGS OF FACT

1.  The Veteran's gastrointestinal disabilities manifest in 
recurrent nausea, vomiting, abdominal pain and cramping, 
alternate diarrhea and constipation, and difficulty eating solid 
foods.  

2.  The Veteran's original claim of service connection for a 
gastrointestinal disability was received in February 1983.

3.  In a March 1983 rating decision, the RO denied service 
connection for a gastrointestinal disability.  The Veteran was 
notified of the RO's decision but he did not appeal with the 
applicable time period.  

4.  In October 1984, February 1990, and December 1991, the 
Veteran requested reopening his claim of service connection for a 
gastrointestinal disability.  By failing to respond to the RO's 
requests for additional evidence necessary to support his claim, 
the Veteran abandoned these applications to reopen his claim of 
service connection for a gastrointestinal disability.  

5.  On August 23, 2002, the RO received the Veteran most recent 
request to reopen his claim of service connection for a 
gastrointestinal disability, which was thereafter granted for 
peptic acid disease and gastritis, effective August 23, 2002, the 
date of receipt of his claim petition to reopen.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for the gastrointestinal disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.113, 4.114, 
Diagnostic Codes 7304, 7307, 7319, 7336, 7346 (2009).  

2.  The Veteran is not entitled to separate disability ratings 
for his various gastrointestinal disabilities.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.113 (2009).  

3.  The criteria for an effective date before August 23, 2002, 
for the grant of service connection his gastrointestinal 
disability, have not been met.  38 U.S.C.A. § 5110(a)(West 2002); 
38 C.F.R. § 3.400(r)(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 3 8 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the veteran be 
given notice of the elements of service connection, the elements 
of new and material evidence, and the reasons for the prior 
denial.  
 
Prior to the initial adjudication of the Veteran's petition to 
reopen his claim of service connection for a gastrointestinal 
disability, a letter dated in February 2003 satisfied the second 
and third duty to notify provisions.  See Quartuccio, 16 Vet. 
App. at 187.  Further, the February 2003 letter provided notice 
of the elements of new and material evidence and the reasons for 
the prior denial.  The criteria of Kent are also satisfied.  An 
August 2007 letter satisfied the first duty to notify provision.  
Although this letter was not sent prior to the initial 
adjudication of the claim, the Veteran has not been prejudiced as 
he was subsequently provided adequate notice, given sufficient 
amount of time to supplement the claim with evidence and 
argument, and the claim was readjudicated on numerous occasions.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

Furthermore, the Veteran is essentially alleging that he is 
entitled to an initial rating in excess of 40 percent for his 
service connected gastrointestinal disabilities.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.   Goodwin v. Peake, 22 Vet. App. 128, 136 
(2008); Dingess, 19 Vet. App. at 484.  The same applies for the 
Veteran's earlier effective date claim.  Id.  Further, the 
Veteran has neither alleged nor demonstrated that he has been 
prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 
136; Dunlap, 21 Vet. App. at 119.   Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to support 
a higher disability rating.  Thus, VA's duty to notify has been 
affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran's Social Security Administration disability records have 
also been associated with the claims file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  Here, the RO provided the Veteran 
appropriate VA examinations in January 1992, December 2003, April 
2006, and April 2008.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nichols, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
are adequate, as they were predicated on a review of the claims 
file and all pertinent evidence of record and because the 
examiners fully addressed the rating criteria that are relevant 
to rating the disabilities at issue here.  

II.	 Increased Rating

As provided above, the RO initially granted service connection 
for gastritis and peptic acid disease in a February 2004 rating 
decision and assessed the disability as 40 percent disabling.  
Thereafter, the RO effectuated the Board's award of service 
connection for dysphasia and a hiatal hernia, evaluated these 
disorders with the already service connected peptic acid disease 
and gastritis, and continued the combined 40 percent rating for 
that disability.  In May 2008, the RO granted service connection 
for irritable bowel syndrome and hemorrhoids, evaluated these 
disorders with the already service connected gastrointestinal 
disorders, and continued the combined 40 percent disability 
rating.  In September 2008, the RO issued a SOC regarding the 
Veteran's contention that his hiatal hernia should be separately 
rated under Diagnostic Code (DC) 7346.  In July 2009, the RO 
issued an additional SOC regarding the Veteran's additional 
contention that his irritable bowel syndrome should be rated 
separately under DC 7319.  The Veteran continues to assert that 
he is entitled to separate ratings in excess of 40 percent for 
his gastrointestinal disabilities.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 
 
Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, as is the case here, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

As provided above, the Veteran's service connected disabilities 
include "diseases of the digestive system."  With such 
diseases, particularly within the abdomen, which, while differing 
in the site of pathology, they produce a common disability 
picture characterized by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 
38 C.F.R. § 4.113 (emphasis added).  Thus, ratings under DCs 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  As such, a determination must be 
made regarding the predominant disability picture.  

The Veteran's gastrointestinal disabilities are shown to have 
been rated under DC 7304 for gastric ulcers.  See 38 C.F.R. § 
4.114.  As such, the RO determined that the predominant 
disability picture was portrayed as gastric ulcers.  According to 
DC 7304, gastric ulcers, is evaluated under DC 7305.  Under DC 
7305, a mild ulcer with recurring symptoms once or twice yearly 
warrants a 20 percent rating is assigned for a moderate ulcer 
manifested by recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration, or with continuous 
moderate manifestations.  A moderately severe gastric ulcer that 
is less than severe but that causes impairment of health 
manifested by anemia and weight loss, or that results in 
recurrent incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 40 percent 
rating.  When there is a severe gastric ulcer manifested by pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health, the maximum assignable 60 percent rating is 
warranted.  38 C.F.R. §§ 4.114, DC 7305.

The Veteran's service-connected digestive diseases include 
gastritis, irritable bowel syndrome, hemorrhoids, and hiatal 
hernia, and can also be evaluated under 38 C.F.R. § 4.114, DCs 
7307 (gastritis), 7319 (irritable colon syndrome), 7336 
(hemorrhoids), and 7346 (hiatal hernia).  Under DC 7307, a 30 
percent disability rating for chronic gastritis with multiple 
small eroded or ulcerated areas and symptoms.  A 60 percent 
disability rating for chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  Under DC 7319, 
a 30 percent evaluation, the maximum allowed, is assessed for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress is shown.  38 C.F.R. § 4.114, DC 7319.  DC 7336 pertains 
to hemorrhoids and provides a 20 percent evaluation, the maximum 
allowed, is warranted where hemorrhoids are present, with 
persistent bleeding and secondary anemia, or with fissures.  See 
38 C.F.R. § 4.114, DC 7336.  Finally, under DC 7346, for hiatal 
hernia, a 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 percent 
rating is warranted with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health. See 38 C.F.R. § 4.114, DC 7346. 

The evidence for review in this case consists of service 
treatment records, VA treatment records, VA examination reports, 
private treatment records, and lay statements.  

The Veteran submitted numerous statements authored by himself as 
well as his wife and daughters.  In a March 2005 statement, the 
Veteran indicated that his stomach problems precluded him from 
doing his job.  He indicated that he had constant vomiting and 
nausea, abdominal pain, difficulty swallowing food, bloating, and 
developed a hiatal hernia and hemorrhoids.  The Veteran submitted 
literature regarding the signs and symptoms relating to hiatal 
hernia and irritable bowel syndrome.  In numerous statements, the 
Veteran asserted that his hiatal hernia, dysphasia, and irritable 
bowel syndrome were not related to his peptic acid disease and 
gastritis and therefore should separately evaluate as such.  The 
Board also acknowledges the statements submitted by the Veteran's 
wife and daughters which in large part discuss the same symptoms 
the Veteran has described, to include nausea, vomiting, abdominal 
pain, and difficulty eating solid food.  They also indicated how 
these symptoms have impacted the Veteran's and their own lives.   

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, however, the competent medical evidence discussed 
below is of far greater probative value.

In a March 1990 private medical record, the Veteran complained of 
recurrent episodes of nausea and vomiting, which he indicated had 
increased in severity to include daily vomiting and loss of 
weight.  He complained of abdominal discomfort and back pain.  On 
examination, the Veteran was assessed with a small abdominal wall 
hernia, recurrent nausea and vomiting, probably some variant of 
gastroesophageal reflux, and chronic back pain.  

A VA examination was performed in January 1992 in connection with 
his petition to reopen his claim of service connection for a 
stomach condition, to include hernias.  During that examination, 
the Veteran gave a history of remarkable motion sickness, 
dizziness, nausea, vomiting, and at times epigastric and back 
pain.  The examiner indicated that there was a history of motion 
sickness and agoraphobia manifested by complaints of dizziness, 
lightheadedness, faintness, nausea and vomiting.  In a 
handwritten note found on the January 1992 examination report, it 
was indicated that the Veteran underwent a GI series which was 
normal.  The Veteran was assessed with psychophysiological GI 
reaction manifest by persistent nausea and vomiting.  A February 
1992 radiological report indicated that the Veteran's esophagus, 
stomach, duodenum, duodenal loop, and proximal small bowel were 
all normal.  

Another VA examination was performed in December 2003.  During 
that examination, the Veteran complained of constant belching, a 
feeling of a full stomach, recurrent and daily nausea, vomiting, 
sharp epigastric pain, bloating, and burning sensation.  He 
indicated only being able to eat saltines once a day, dizziness, 
weakness, chronic nausea, and pain which caused him to be short 
of breath.  He had recurrent emesis two to three times a week, 
nausea two to three times a day, daily abdominal cramps, and 
daily alternating diarrhea and constipation.  On examination, 
there was no sign of anemia.  There was tenderness noted 
throughout the abdomen although the abdomen was soft, flat, and 
non-distended.  He had a well-healed umbilical herniorrhaphy scar 
above the umbilicus. No masses or hepatosplencmegaly were found.  
An upper GI study performed in November 2003 showed no hiatal 
hernia or reflux.  However, there was evidence of chronic mild 
gastritis with moderate coarsening of the gastric regal folds.  
He was diagnosed with chronic peptic acid disease with chronic 
gastritis.  

During a July 2004 VA GI consult, the Veteran indicated that he 
had experienced chronic abdominal pain for more than 20 years 
which included cramping and occasional sharp pain in the 
epigastric region.  He also indicated nausea, vomiting, 
intermittent difficulty swallowing solid food, and diarrhea.  He 
was assessed with a functional disorder and irritable bowel 
syndrome with functional dyspepsia.  During a September 2004 GI 
consult, no ulcers, inflammation, stricture, or tumors were found 
in the esophagus.  There was, however, a hiatal hernia noted.  
The duodenum was normal and there were no ulcers or mass seen in 
the stomach.  In a December 2005 treatment note, the Veteran 
again complained of vomiting, hemorrhoids, hernia, and 
alternating diarrhea and constipation.  The examiner indicated 
that he was unable to examine the patient and had a difficult 
time assessing the Veteran's complaints due to the Veteran never 
letting him discuss and asses his symptoms.  

Another VA examination was performed in April 2006 wherein the 
examiner reviewed the claims file and provided an extensive 
history of the Veteran's stomach disabilities.  The Veteran was 
assessed with chronic gastritis and hiatal hernia with 
gastroesophageal reflux disease.  The examiner also noted a 
diagnosis of chronic gastritis.  There was no evidence that the 
Veteran had duodenitis, esophagitis, or ulcer disease.  At that 
time, the examiner noted that dysphasia is a symptom or condition 
that is due to his service connected condition.  He also 
indicated that the claim of hemorrhoids and irritable bowel 
syndrome is unfounded.  

During yet another VA examination in April 2008, the Veteran 
complained of regular nausea, diarrhea, abdominal pain, cramping 
with occasional sharp pain.  He diagnosed the Veteran with 
irritable bowel syndrome, and opined that it was related to his 
already service-connected gastrointestinal disabilities.  The 
Veteran was also seen for complaints of hemorrhoids during a 
separate April 2008 VA examination.  During the examination, the 
Veteran complained of itching, pain, swelling, and bouts of 
diarrhea.  The examiner assessed the Veteran with internal and 
external hemorrhoids and opined that they were related to his 
irritable bowel syndrome.  

In a November 2008 treatment note, it was noted that the 
Veteran's irritable bowel syndrome was not getting any better and 
might be getting worse despite the medication and dietary 
modification.  It was noted that the Veteran's quality of life 
had diminished and he was unable to maintain gainful employment 
as a result of this condition.  

As indicated above, diseases of the digestive system produce a 
common disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and disturbances in 
nutrition.  Thus, ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive cannot be 
combined with each other.  A single evaluation must be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  The Board finds that the 
Veteran's various gastrointestinal disabilities are separate and 
distinct disabilities.  However, for rating purposes, the Board 
is restricted to evaluating these disabilities under a single 
disability rating which reflects the predominant disability 
picture.  Id.  

After reviewing the pertinent diagnostic codes, the Board finds 
that the Veteran's peptic acid disease rated under DC 7304 is the 
predominant disability and affords the Veteran the highest 
disability rating.  The Veteran's peptic acid disease manifests 
in consistent problems with vomiting which is listed for a 60 
percent rating.  However, there is no evidence of hemetemesis or 
melena or manifestations of anemia and/or weight loss producing 
of definite impairment of health.  The rating criteria for a 40 
percent disability rating indicate that the Veteran's disability 
impairs his health by manifestations of anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more.  
However, as provided above, the medical records do not include 
problems with anemia or weight loss.  And, there is no indication 
that he has recurrent incapacitating episodes lasting 10 days or 
more.  As such, the Veteran's symptoms do not fall within the 40 
percent rating. Id.  Instead, the Veteran's symptoms 
predominately fall under the 20 percent disability rating under 
DC 7304.  However, as provided in the instructions, an elevation 
to the next higher evaluation is warranted given the overall 
severity of the Veteran's service-connected disabilities.  As 
such, a rating of 40 percent for is warranted.  See 38 C.F.R. 
§ 4.114, DC 7304.  

Moreover, there is no evidence of anemia, hematemesis or melena, 
recurrent incapacitation episodes, significant weight loss, 
severe hemorrhages, persistent bleeding, large ulcerated or 
eroded areas of the digestive system which would warrant a rating 
in excess of 40 percent under the relevant diagnostic codes noted 
above for gastritis, hiatal hernia, hemorrhoids, or irrigable 
bowel syndrome.  See 38 C.F.R. § 4.114, DCs 7307, 7336, 7346, 
7319.   With regard to the Veteran's irritable colon syndrome, 
the Board acknowledges that the medical records indicate 
alternating diarrhea and constipation as well as abdominal pain 
which meet the maximum scheduler rating for DC 7346.  However, 
the maximum rating provided for this disability is a 30 percent 
rating.  As indicated above, this disability does not provide the 
Veteran with the highest possible rating and is thus not found to 
be the predominant disability.  See 38 C.F.R. § 4.114, DC 7319.  

Moreover, the Board has reviewed the remaining diagnostic codes 
for diseases of the digestive system and finds that the evidence 
does not support a rating under any alternate diagnostic codes 
relevant to the disabilities at issue.  See 38 C.F.R. § 4.114.  
The Board has also considered whether the Veteran was entitled to 
a "staged" rating for his service-connected gastrointestinal 
disabilities.  See Hart, 21 Vet. App. 505.    However, the Board 
finds that the Veteran's disabilities have not been more 
disabling than are currently rated.
 
Additionally, the Board has also considered whether a referral 
for extra schedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluation for the Veteran's gastrointestinal 
disabilities is adequate.  The Veteran disagrees with the rating 
primarily on the basis that he believes he is entitled to 
separate ratings for his various disabilities.  As provided 
above, such a contention is precluded pursuant to 38 C.F.R. 
§ 4.114.  In other words, he does not have any symptoms from his 
service-connected disorders that are unusual or are different 
from those contemplated by the schedular criteria.  The Veteran 
does not have "exceptional or unusual" disabilities; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  The available schedular evaluations for these 
service-connected disabilities are adequate.  Referral for extra 
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extra schedular consideration is moot.  See 
Thun, 22 Vet. App at 115. 

Finally, as indicated above, the Veteran's claim of TDIU was 
adjudicated and granted in a separate rating decision dated July 
2010.  As such, the Board will not adjudicate the issue.  
 
Based on the foregoing, the Board finds that a rating in excess 
of 40 percent for the Veteran's gastrointestinal disabilities is 
not warranted.  As there is a preponderance of evidence against 
the Veteran's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.	 Earlier Effective Date

For reopened claims, the effective date is the date of receipt of 
the claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  A claim is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating an 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a). 
 
In this case, the Veteran essentially contends that he is 
entitled to an effective date of prior to August 23, 2002 as he 
initially filed a claim of service connection for gastroenteritis 
in February 3, 1983.  The record reveals that the Veteran first 
sought service connection for gastroenteritis in February 3, 
1983, which was denied in a March 1983 rating decision.  The 
Veteran did not submit a notice of disagreement with respect to 
the decision and, therefore, the decision is final.  See 38 
C.F.R. §§  3.160, 20.1103.  

In October 1984, February 1990, and December 1991 statements, the 
Veteran sought to reopen his claim of service connection for 
digestive disorders.  However, on each occasion, the RO requested 
that the Veteran submit or identify evidence necessary to support 
his claims.  The Veteran failed to respond.  As such, the 
Veteran's failure to respond to the RO's requests indicates his 
decision to abandon his October 1984, February 1990, and December 
1991 petitions to reopen.  See 38 C.F.R. § 3.158(a).  

Following a January 1992 VA examination, the Veteran's claim was 
denied in a March 1992 rating decision as there was no finding of 
residual hernia.   The Veteran appealed this decision and a 
February 1993 SOC was issued.  The Veteran however failed to file 
a substantive appeal, and the March 1992 decision became final.  
See 38 C.F.R. §§  3.160, 20.1103.  

The next request to reopen his claim of service connection for a 
gastrointestinal disability was received on August 23, 2002.  The 
Board has reviewed the records and found no earlier, pending 
claim.  Servello v. Derwinski, 3 Vet. App. 196 (1992)(the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  Neither the Veteran 
nor his representative has pointed to any medical record or other 
communication evidencing an intent to seek reopening of the claim 
of service connection for a gastrointestinal disability.  

As set forth above, the RO granted service connection for peptic 
acid disease and gastritis, effective August 23, 2002, the date 
of receipt of his claim to reopen.  Again, the law provides that 
the effective date of an award of compensation based on a claim 
to reopen after a final adjudication shall be the date of receipt 
of the application of the claim or the date entitlement arouse, 
whichever is later.  See 38 C.F.R. § 3.400(r). 

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service connection 
for any gastrointestinal disability is August 23, 2002; the date 
of the petition to reopen was received.  And earlier effective 
date is not authorized by law.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
See 38 U.S.C.A. § 5107A(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to separate increased disability ratings in excess of 
40 percent for the Veteran's gastrointestinal disabilities, to 
include irritable bowel syndrome, hemorrhoids, peptic acid 
disease, gastritis, hiatal hernia, and dysphasia, is denied.  

Entitlement to an effective date earlier than August 23, 2002, 
for the grant of service connection for any gastrointestinal 
disability, is denied.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


